Citation Nr: 1759489	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from June 1968 to June 1971. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains additional VA treatment records, and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In a July 2012 statement, the Veteran stated that he did not designate The American Legion to represent him on this appeal.  However, the Veteran did just that in a September 2011 Appointment of Veterans Service Organization As Claimant's Representative.  Furthermore, the Veteran was represented by American Legion at a 2016 Board hearing.  This subsequent action indicates that the Veteran did not wish to revoke his representation by this 2012 statement.  If the Veteran wishes to revoke his representation, however, he is free to do so at any time.  See 38 C.F.R. § 20.1304(a), (b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a current VA examination regarding the etiology of bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2017). The RO did not provide the Veteran with an examination for bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. § 1110. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As organic diseases of the nervous system (such as peripheral neuropathy) are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. 
§§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, including organic diseases of the nervous system (peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Moreover, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.30 (e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service. 38 U.S.C, § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii); Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013). Changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's claim, do not have a bearing on the outcome in this case. Under the amendments, peripheral neuropathy must still manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection. See 78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013). Finally, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation. Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). That is, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee, 34 F.3d at 1043-1044.

In this case, the Veteran has alleged that he was exposed to Agent Orange when he was on active service and physically in Vietnam between 1969 to 1970. The Veteran reported that there were choppers and planes all around the perimeter of where he was stationed in Vietnam, and that they would spray chemicals to kill underbrush and plants, which he later learned was Agent Orange. See Correspondence, 09/09/2009, pg. 1. The Veteran's service personnel records demonstrate service in Vietnam from June 1969 to June 1970.  The Veteran testified at a December 2012 Decision Review Officer (DRO) hearing that he believed that his bilateral peripheral neuropathy started in the early 1970s. He further testified that he had been diagnosed with neuropathy in his legs and feet, and that he is in constant pain and felt like he had bugs all over his legs and feet. Treatment records from the Carolina Medical Center showed a diagnosis of peripheral neuropathy in June 2010. See Medical Treatment Record - Non-Government Facility, 11/22/2011, pg. 67. At an August 2016 hearing before the Board, the Veteran testified that he began to feel the symptoms directly after service but did not know what it was. The Veteran also contended that Agent Orange is held accountable for peripheral neuropathy. Notice of Disagreement, 06/04/2012, pg. 1. 

An April 2011 Agent Orange examination was conducted. See CAPRI (in LMC), 04/26/2013, pg. 42. The physician noted that the Veteran's current symptoms and complaints included "borderline diabetes" and bilateral paresthesia of the feet, which may be due to lupus since 1970. Upon examination, the physician found that the Veteran's motor examination was 5/5 in the upper and lower extremities bilaterally, but that the Veteran did have some decreased sensation over the balls of his feet bilaterally. A June 2011 Addendum was subsequently added to the medical note, stating that a copy of nerve conduction studies (conducted in May 2011, see Medical Treatment Record - Non-Government Facility, 11/22/2011, pg. 8-10) was received, and that the findings of the studies suggested sensory-neuropathy with axonal and demyelinating features. Id. at 46-47. 

Thus, there is evidence of an in-service event - Agent Orange exposure, possible disabilities of peripheral neuropathy and sensory-motor neuropathy, and the medical evidence suggests an unclear etiology.  Therefore, remand is thus required for an examination to determine the etiology of any currently diagnosed bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. Furthermore, any outstanding VA and private treatment records not yet secured and associated with the claim file must be done so on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, if any.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative, if any.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the etiology of bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the onset of his symptoms.

First, the examiner must provide an opinion regarding the date of onset of the Veteran's peripheral neuropathy, to include whether it is at least as likely as not (50 percent or greater probability) that there were symptoms within one year of June 1970.  The examiner must consider the Veteran's lay statements in this regard.

Second, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that bilateral lower extremity peripheral neuropathy, had onset in, or is otherwise related to active service, to include as due to Agent Orange exposure despite a formal diagnosis being made many years after discharge? In doing so, the examiner is asked to address the most recent National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 as discussed in Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

The examiner must address the following:  1) the Veteran's DRO and Board testimonies regarding his in-service incurrence; 2) the May 2011 Nerve Condution studies and accompanying Summary/Interpretation; 3) a June 2010 private treatment record that diagnosed peripheral neuropathy; and 4) the Veteran's contentions that he does not have diabetes or a family history of peripheral neuropathy.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any. After the Veteran and his representative, if any, have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

